Exhibit 10.22

 

Mortgage of Shares

 

in

 

Seagate Technology

 

 

1 March 2010

 

 

Seagate Technology plc

 

 

(as Mortgagor)

 

 

and

 

 

JPMorgan Chase Bank, N.A.

 

 

(as Mortgagee)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CLAUSE

 

PAGE

 

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

2.

REPRESENTATION AND WARRANTIES

4

 

 

 

3.

COVENANT TO PAY

5

 

 

 

4.

SECURITY

6

 

 

 

5.

RIGHTS IN RESPECT OF MORTGAGED PROPERTY

7

 

 

 

6.

PRESERVATION OF SECURITY

7

 

 

 

7.

ENFORCEMENT OF SECURITY

10

 

 

 

8.

APPOINTMENT OF A RECEIVER

12

 

 

 

9.

POWERS OF A RECEIVER

13

 

 

 

10.

FURTHER ASSURANCES

13

 

 

 

11.

INDEMNITIES

13

 

 

 

12.

POWER OF ATTORNEY

14

 

 

 

13.

EXPENSES

15

 

 

 

14.

RELEASE

16

 

 

 

15.

NOTICES

16

 

 

 

16.

ASSIGNMENTS

16

 

 

 

17.

ADMINISTRATIVE AGENT

16

 

 

 

18.

SET-OFF

17

 

 

 

19.

SUBSEQUENT SECURITY INTERESTS

17

 

 

 

20.

MISCELLANEOUS

17

 

 

 

21.

LAW AND JURISDICTION

17

 

 

 

SCHEDULE 1

21

 

 

 

SCHEDULE 2

23

 

 

 

SCHEDULE 3

25

 

i

--------------------------------------------------------------------------------


 

THIS EQUITABLE SHARE MORTGAGE is made on 1 March 2010

 

BETWEEN

 

(1)                                  SEAGATE TECHNOLOGY PLC, a company
incorporated and existing under the laws of Ireland with its registered office
at Arthur Cox Building, Earlsfort Terrace, Dublin 2, Ireland (the “Mortgagor”);
and

 

(2)                                  JPMORGAN CHASE BANK, N.A., a company
established under the laws of the United States of America as Administrative
Agent and trustee for and on behalf of the Secured Parties (the “Administrative
Agent” or “Mortgagee”).

 

WHEREAS

 

(A)                              Pursuant to the Credit Agreement, it was agreed
that the Mortgagor, as guarantor of the obligations of the Borrower, would
provide security over shares in certain of its subsidiaries to the
Administrative Agent.

 

(B)                                Pursuant to the Schemes of Arrangement (as
defined below) becoming effective the Mortgagor will hold legal and beneficial
title to the entire issued capital of the Company.

 

(C)                                It is an affirmative requirement under the
Credit Agreement that the Mortgagor enter into this Mortgage and grant security
over the Mortgaged Shares in favour of the Administrative Agent for the benefit
of the Secured Parties in respect of the Secured Obligations.

 

NOW THIS MORTGAGE WITNESSETH

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Mortgage, unless the context
otherwise requires, words and expressions which are capitalised but not defined
herein (including in the recitals hereto) shall have the same meanings as are
given to them in the Credit Agreement.  In addition, the following definitions
shall apply:

 

“Borrower” means Seagate Technology HDD Holdings;

 

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

 

“Company” means Seagate Technology, an exempted company with limited liability
incorporated under the laws of the Cayman Islands with a company number 
CR-103072 and having its registered office at P.O. Box 309, Ugland House, George
Town, Grand Cayman KY1-1104, Cayman Islands;

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of 3 April 2009 made among Seagate Technology, the Borrower, the lenders
party thereto, the Administrative Agent and the other agents party thereto as
varied from time to time;

 

“Event of Default” means the occurrence of an Event of Default as defined in the
Credit Agreement and/or the failure by the Mortgagor to observe or perform any
covenant or agreement contained in this Mortgage or any default in the payment
of any of the Secured Obligations;

 

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

 

“Guarantee Agreement” means the U.S. Guarantee Agreement dated as of 29
April 2009 among Seagate Technology, the Borrower, the Administrative Agent and
each of the Subsidiaries listed in Schedule 1 thereto and supplemented by the
Mortgagor and Seagate HDD Cayman on

 

1

--------------------------------------------------------------------------------


 

or about the date hereof, pursuant to which, inter alia, the Mortgagor
guarantees the Secured Obligations as varied from time to time;

 

“Guarantor” means each of the Mortgagor, Seagate Technology, the Borrower,
Seagate HDD Cayman, Seagate Technology International and each of the other
subsidiaries of Seagate Technology party to the Guarantee Agreement;

 

“Initial Shares”  means the entire issued share capital of the Company legally
and beneficially held by the Mortgagor pursuant to the Schemes of Arrangement
becoming effective;

 

“Mortgage” means this share mortgage;

 

“Mortgaged Property” means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

(a)                                  all dividends or other distributions
(whether in cash, securities or other property), interest and other income paid
or payable in relation to any Mortgaged Shares;

 

(b)                                 all shares, securities, rights, monies or
other property whether certificated or uncertificated accruing, offered or
issued at any time by way of redemption, conversion, exchange, substitution,
preference, option, bonus issue or otherwise in respect of any Mortgaged Shares
(including but not limited to proceeds of sale); and

 

(c)                                  all certificates or other evidence of title
to any of the Mortgaged Shares now and from time to time hereafter deposited
with the Administrative Agent;

 

“Mortgaged Shares” means:

 

(a)                                  any and all shares (if any) in the capital
of the Company legally or beneficially held by the Mortgagor as at the date
hereof;

 

(b)                                 any shares acquired in respect of Mortgaged
Shares by reason of a stock split, stock dividend, reclassification or
otherwise; and

 

(c)                                  all other shares in the Company from time
to time legally or beneficially owned by the Mortgagor including, without
limitation, the Initial Shares acquired by the Mortgagor at the Transaction
Time;

 

“Other Guarantor” means any of the Guarantors other than the Mortgagor;

 

“Parties” means the parties to this Mortgage;

 

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law;

 

“Secured Obligations” means the Obligations as such term is defined in the
Credit Agreement;

 

“Security Interest” means:

 

(a)                                  a mortgage, charge, pledge, lien,
assignment by way of security or other encumbrance or security arrangement
(including any hold back or “flawed asset” arrangement) securing any obligation
of any person;

 

(b)                                 any arrangement under which money or claims
to, or the benefit of, a bank or other account may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person;

 

(c)                                  any other type of arrangement having a
similar effect; or

 

(d)                                 agreements to create the foregoing;

 

2

--------------------------------------------------------------------------------


 

“Security Period” means the period commencing on the date of the Transaction
Time and terminating on the date when all the Loan Document Obligations have
been paid in full in cash, the Commitments have expired or been terminated and
all Letters of Credit shall have expired or been terminated (or otherwise
provided for in a manner satisfactory to the applicable Issuing Bank);

 

“Schemes of Arrangement” means (i) the scheme of arrangement to be approved by
the shareholders of Seagate Technology at a meeting held in accordance with an
order of the Grand Court of the Cayman Islands (“Cayman Court”); and (ii) the
scheme of arrangement supervised by the Cayman Court pursuant to which Seagate
Technology will merge with Seagate Cayman Holdings, a wholly-owned subsidiary of
Seagate Technology plc, Seagate Technology will survive the merger, Seagate
Cayman Holdings will be dissolved and will cease to exist and Seagate Technology
will become a direct, wholly-owned subsidiary of Seagate Technology plc, the
resulting publicly traded parent of the Seagate group of companies;

 

“Transaction Time” has the meaning given to it in the Schemes of Arrangement;
and

 

“U.S. Security Agreement” means the U.S. Security Agreement dated as of 29
April 2009 among Seagate Technology, the Borrower, Seagate Technology
International, each of the Subsidiaries listed in Schedule 1 thereto and the
Administrative Agent as varied from time to time.

 

1.2                                 In construing this Mortgage (including the
recitals), unless otherwise specified:

 

(a)                                  references to any Party shall be construed
so as to include that Party’s respective successors in title, permitted assigns
and permitted transferees;

 

(b)                                 “including” and “in particular” shall not be
construed restrictively but shall mean respectively “including, without
prejudice to the generality of the foregoing” and “including, without
limitation”, and “in particular, but without prejudice to the generality of the
foregoing”;

 

(c)                                  references to a “person” shall be construed
so as to include any individual, firm, company or other body corporate,
government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality); and in each case, its successors and assigns
and persons deriving title under or through it, in whole or in part, and any
person which replaces any party to any document in its respective role
thereunder, whether by assuming the rights and obligations of the party being
replaced or whether by executing a document in or substantially in the form of
the document it replaces;

 

(d)                                 “variation” includes any variation,
amendment, accession, novation, restatement, modification, assignment, transfer,
supplement, extension, deletion or replacement however effected and “vary” and
“varied” shall be construed accordingly;

 

(e)                                  “writing” includes facsimile transmission
legibly received except in relation to any certificate, notice or other document
which is expressly required by this Mortgage to be signed and “written” has a
corresponding meaning;

 

(f)                                    references to the “consent” of the
Administrative Agent shall be construed as the consent of the Administrative
Agent acting in its absolute discretion;

 

(g)                                 subject to Clause 20.3, references to this
Mortgage or to any other document include references to this Mortgage or such
other document as varied in any manner from time to time, even if changes are
made to:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the composition of the parties to this
Mortgage or such other document or to the nature or amount (including any
increase) of any facilities made available under such other document; or

 

(ii)                                  the nature or extent of any obligations
under such other document;

 

(h)                                 references to uncertificated shares are to
shares the title to which can be transferred by means of an electronic or other
entry and references to certificated shares are to shares which are not
uncertificated shares;

 

(i)                                     references to the singular shall include
the plural and vice versa and references to the masculine shall include the
feminine or neuter and vice versa;

 

(j)                                     references to clauses and schedules are
to clauses of, and schedules to, this Mortgage;

 

(k)                                  references to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be amended, modified or re-enacted;

 

(l)                                     headings and titles are for convenience
only and do not affect the interpretation of this Mortgage;

 

(m)                               an Event of Default is “continuing” if it has
not been remedied or waived; and

 

(n)                                 this Mortgage is a “Security Document” under
the terms of the Credit Agreement.

 

2.                                      REPRESENTATION AND WARRANTIES

 

2.1                                 The Mortgagor hereby represents and warrants
to the Administrative Agent and each Secured Party on the date of the
Transaction Time with respect to all representations and warranties in this
Clause 2.1 and with respect to Clause 2.1(h)(i); (i) and (j) on the date of this
Mortgage that:

 

(a)                                  the Mortgagor is the sole legal and
beneficial owner of the Mortgaged Property free from any Security Interest
(other than that created by this Mortgage or permitted under the Loan Documents)
or other interest and any options or rights of pre-emption;

 

(b)                                 the Mortgaged Shares represent 100%
(one hundred percent) of the issued shares of the Company;

 

(c)                                  any Mortgaged Shares are, or will be when
mortgaged and charged, duly authorised, validly issued, fully paid,
non-assessable, freely transferable and constitute shares in the capital of a
Cayman Islands exempted company.  To the extent they are in existence there are
no moneys or liabilities outstanding or payable in respect of any such shares
nor will there be any and they have not been redeemed nor cancelled in any way
nor will they be;

 

(d)                                 no person has or is entitled to any
conditional or unconditional option, warrant or other right to subscribe for,
purchase or otherwise acquire any issued or unissued shares, or any interest in
shares, in the capital of the Company;

 

(e)                                  the Mortgaged Shares are not issued with
any preferred, deferred or other special rights or restrictions whether in
regard to dividends, voting, return of any amount paid on account of shares or
otherwise which are not expressly set out in the memorandum and articles of
association of the Company;

 

4

--------------------------------------------------------------------------------


 

(f)                                    there are no covenants, agreements,
conditions, interest, rights or other matters whatsoever which adversely affect
the Mortgaged Property;

 

(g)                                 the Mortgagor has not received any notice of
an adverse claim by any person in respect of the ownership of the Mortgaged
Property or any interest in the Mortgaged Property;

 

(h)                                 the Mortgagor has full power and authority
to:

 

(i)                                     execute and deliver this Mortgage and
the other Loan Documents to which it is a party;

 

(ii)                                  be the legal and beneficial owner of the
Mortgaged Property; and

 

(iii)                               comply with the provisions of, and perform
all its obligations under this Mortgage and the other Loan Documents to which it
is a party;

 

(i)                                     it is able to pay its debts as they fall
due and it has not taken any action nor have any steps been taken or legal
proceedings been started or threatened in writing against it for:

 

(i)                                     winding up, dissolution or
reorganisation;

 

(ii)                                  the enforcement of any Security Interest
over its assets; or

 

(iii)                               the appointment of a liquidator, receiver,
examiner, administrative receiver, administrator, trustee or similar officer of
it or of any or all of its assets;

 

(j)                                     all licences, consents, exemptions,
clearance filings, registration, payments of taxes, notarisation and
authorisations as are or may be necessary or desirable for the proper conduct of
its business, trade, and ordinary activities and for the performance and
discharge of its obligations and liabilities under this Mortgage and each other
Loan Document to which the Mortgagor is a party and which are required in
connection with the execution, delivery, validity, enforceability or
admissibility in evidence of this Mortgage and each other Loan Document to which
the Mortgagor is a party and the creation of security over the Mortgaged
Property have been obtained and are in full force and effect;

 

(k)                                  it has not taken any action whereby the
rights attaching to the Mortgaged Property are altered or diluted save to the
extent such alteration or dilution is expressly permitted under this Mortgage or
any other Loan Document; and

 

(l)                                     this Mortgage is effective to create a
valid and enforceable first priority equitable mortgage and first priority fixed
charge upon the Mortgaged Property in favour of the Administrative Agent ranking
in priority to any claims by any liquidator (or similar officer) or creditor of
the Mortgagor.

 

2.2                                 The Mortgagor also represents and warrants
to and undertakes with the Administrative Agent that the foregoing
representations and warranties will be true and accurate throughout the
continuance of this Mortgage with reference to the facts and circumstances
subsisting from time to time.

 

3.                                      COVENANT TO PAY

 

The Mortgagor hereby covenants with the Administrative Agent as primary obligor
and not merely as surety to pay and discharge the Secured Obligations in the
manner provided in the relevant Loan Documents.

 

5

--------------------------------------------------------------------------------


 

4.                                      SECURITY

 

4.1                                 As a continuing security for the payment and
discharge of the Secured Obligations, the Mortgagor as legal and beneficial
owner hereby:

 

(a)                                  mortgages to the Administrative Agent, by
way of a first equitable mortgage, the Mortgaged Shares;

 

(b)                                 charges to the Administrative Agent, by way
of a first fixed charge, all of its right, title and interest in and to the
Mortgaged Property including all benefits, present and future, actual and
contingent accruing in respect of the Mortgaged Property; and

 

(c)                                  assigns, and agrees to assign, absolutely
by way of security to the Administrative Agent all its rights, present and
future, relating to any of the Mortgaged Property.

 

4.2                                 The Mortgagor hereby agrees to deliver, or
cause to be delivered, to the Administrative Agent on the date of the
Transaction Time:

 

(a)                                  copies of the memorandum and articles of
association and board and committee resolutions of the Mortgagor required to
authorise the execution of this Mortgage;

 

(b)                                 an executed but undated share transfer
certificate in the form set out in Schedule 1 to this Mortgage and any other
documents which from time to time may be requested by the Administrative Agent
in order to enable the Administrative Agent or its nominees to be registered as
the owner or otherwise obtain legal title to the Mortgaged Shares;

 

(c)                                  all share certificates (if any)
representing the Mortgaged Shares and a certified copy of the Register of
Members of the Company showing the Mortgagor as registered owner of the
Mortgaged Shares;

 

(d)                                 an executed irrevocable proxy and power of
attorney made in respect of the Mortgaged Shares in favour of the Administrative
Agent in the form set out in Schedule 2 to this Mortgage;

 

(e)                                  an executed irrevocable letter of
instructions from the Company to its registered office provider appointing an
instructing party for the Company in the form set out in Schedule 3 of this
Mortgage; and

 

(f)                                    a copy of the special resolution passed
by the Mortgagor in the form agreed by the parties.

 

4.3                                 The Mortgagor will procure that there shall
be no increase in the issued share capital of the Company (other than by way of
an issuance of further shares to the person in whose name the Mortgaged Shares
are registered) without the prior consent in writing of the Administrative
Agent.

 

4.4                                 The Mortgagor will deliver, or cause to be
delivered, to the Administrative Agent immediately upon (without prejudice to
Clause 4.3) the issue of any further Mortgaged Shares following the date of the
Transaction Time, the items listed in Clauses 4.2(b) and 4.2(c) in respect of
all such further Mortgaged Shares.

 

4.5                                 The Mortgagor shall, immediately after the
Transaction Time, procure that any existing notation (if any) be deleted and
that the following notation be entered on the Register of Members of the
Company:

 

6

--------------------------------------------------------------------------------


 

“All the ordinary shares issued as fully paid up and registered in the name of
Seagate Technology plc are mortgaged and charged in favour of JPMorgan Chase
Bank, N.A. pursuant to a share mortgage dated 1 March  2010, as amended from
time to time.”

 

4.6                                 The Mortgagor shall, on the date of the
Transaction Time, provide the Administrative Agent with a certified true copy of
the Register of Members of the Company with the annotation referred to in
Clause 4.5.

 

5.                                      RIGHTS IN RESPECT OF MORTGAGED PROPERTY

 

5.1                                 Unless and until the declaration by the
Administrative Agent of an occurrence of an Event of Default:

 

(a)                                  the Mortgagor shall be entitled to exercise
all voting and consensual powers pertaining to the Mortgaged Property or any
part thereof for all purposes not inconsistent with the terms of this Mortgage
or the other Loan Documents; and

 

(b)                                 the Mortgagor shall be entitled to receive
and retain any dividends, interest or other moneys or assets accruing on or in
respect of the Mortgaged Property or any part thereof.

 

5.2                                 The Administrative Agent shall not have any
duty to ensure that any dividends, interest or other moneys and assets
receivable in respect of the Mortgaged Property are duly and punctually paid,
received or collected as and when the same become due and payable or to ensure
that the correct amounts (if any) are paid or received on or in respect of the
Mortgaged Property or to ensure the taking up of any (or any offer of any)
stocks, shares, rights, moneys or other property paid, distributed, accruing or
offered at any time by way of redemption, bonus, rights, preference, or
otherwise on or in respect of, any of the Mortgaged Property.

 

5.3                                 The Mortgagor hereby authorises the
Administrative Agent to arrange at any time and from time to time after the
occurrence of an Event of Default for the Mortgaged Property or any part thereof
to be registered in the name of the Administrative Agent (or its nominee)
thereupon to be held, as so registered, subject to the terms of this Mortgage
and, at the request of the Administrative Agent, the Mortgagor shall without
delay procure that the foregoing shall be done.

 

6.                                      PRESERVATION OF SECURITY

 

6.1                                 It is hereby agreed and declared that:

 

(a)                                  the security created by this Mortgage shall
be held by the Administrative Agent as a continuing security for the payment and
discharge of the Secured Obligations and the security so created shall not be
satisfied by any intermediate payment or satisfaction of any part of the Secured
Obligations;

 

(b)                                 the Administrative Agent shall not be bound
to enforce any other security before enforcing the security created by this
Mortgage;

 

(c)                                  no delay or omission on the part of the
Administrative Agent in exercising any right, power or remedy under this
Mortgage shall impair such right, power or remedy or be construed as a waiver
thereof nor shall any single or partial exercise of any such right, power or
remedy preclude any further exercise thereof or the exercise of any other right,
power or remedy.  The rights, powers and remedies herein provided are cumulative
and not exclusive of any rights, powers and remedies provided by law and may be
exercised from time to time and as often as the Administrative Agent may deem
expedient; and

 

7

--------------------------------------------------------------------------------


 

(d)                                 any waiver by the Administrative Agent of
any terms of this Mortgage shall only be effective if given in writing and then
only for the purpose and upon the terms for which it is given.

 

6.2                                 Any settlement or discharge under this
Mortgage between the Administrative Agent and the Mortgagor shall be conditional
upon no security or payment to the Administrative Agent by the Company or the
Mortgagor or any other person (including, without limitation, any Other
Guarantor) being avoided or set aside or ordered to be refunded or reduced by
virtue of any provision or enactment relating to bankruptcy, insolvency,
administration or liquidation for the time being in force and, if such condition
is not satisfied, the Administrative Agent shall be entitled to enforce this
Mortgage as if such settlement or discharge had not been made, provided that
such settlement or discharge shall become unconditional six months and one day
after the date of such settlement or discharge.

 

6.3                                 The rights of the Administrative Agent under
this Mortgage and the security hereby constituted shall not be affected by any
act, omission, matter or thing which, but for this provision, might operate to
impair, affect or discharge such rights and security, in whole or in part,
including without limitation, and whether or not known to or discoverable by the
Company, the Mortgagor, the Administrative Agent or any other person:

 

(a)                                  any time or waiver granted to or
composition with the Company, the Mortgagor or any other person;

 

(b)                                 the taking, variation, compromise, renewal
or release of or refusal or neglect to perfect or enforce any rights, remedies
or securities against the Company, the Mortgagor or any other person;

 

(c)                                  any legal limitation, disability,
incapacity or other circumstances relating to the Company, the Mortgagor or any
other person;

 

(d)                                 any amendment or supplement to any Loan
Document or any other document or security (including any amendment the effect
of which is to change the nature or amount of any facilities made available
thereunder or to change the nature or extent of any obligations thereunder);

 

(e)                                  the dissolution, liquidation, amalgamation,
reconstruction or reorganisation of the Company, the Mortgagor or any other
person; or

 

(f)                                    the unenforceability, invalidity or
frustration of any obligations of the Company, the Mortgagor or any other person
under any Loan Document or any other document or security.

 

6.4                                 During the Security Period, the Mortgagor
shall not by virtue of any payment made hereunder on account of the Secured
Obligations or by virtue of any enforcement by the Administrative Agent of its
rights under, or the security constituted by, this Mortgage or any Loan Document
or by virtue of any relationship between or transaction involving the Mortgagor
and/or the Company (whether such relationship or transaction shall constitute
the Mortgagor a creditor of the Company, a guarantor of the obligations of the
Company or in part subrogated to the rights of others against the Company or
otherwise howsoever and whether or not such relationship or transaction shall be
related to, or in connection with, the subject matter of this Mortgage):

 

(a)                                  exercise any rights of subrogation against
the Company or any other person in relation to any rights, security or moneys
held or received or receivable by the Administrative Agent or any person;

 

8

--------------------------------------------------------------------------------

 


 

(b)                                 exercise any right of contribution from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement;

 

(c)                                  exercise any right of set-off or
counterclaim against the Company or any such co-surety;

 

(d)                                 receive, claim or have the benefit of any
payment, distribution, security or indemnity from the Company or any such
co-surety; or

 

(e)                                  unless so directed by the Administrative
Agent (when the Mortgagor will prove in accordance with such directions), claim
as a creditor of the Company or any such co-surety in competition with the
Administrative Agent.

 

The Mortgagor shall hold in trust for the Administrative Agent and forthwith pay
or transfer (as appropriate) to the Administrative Agent any such payment
(including an amount to any such set-off), distribution or benefit of such
security, indemnity or claim in fact received by it.

 

6.5                               During the Security Period, the Administrative
Agent may at any time keep in a separate account or accounts (without liability
to pay interest thereon) in the name of the Administrative Agent for as long as
it may think fit, any moneys received recovered or realised under this Mortgage
or under any other guarantee, security or agreement relating in whole or in part
to the Secured Obligations without being under any intermediate obligation to
apply the same or any part thereof in or towards the discharge of the Secured
Obligations or any other amount owing or payable under the Loan Documents;
provided that the Administrative Agent shall be obliged to apply amounts
standing to the credit of such account or accounts once the aggregate amount
held by the Administrative Agent in any such account or accounts opened pursuant
hereto is sufficient to satisfy the outstanding amount of the Secured
Obligations in full.

 

6.6                               The Mortgagor shall not, without the prior
written consent of the Administrative Agent:

 

(a)                                 cause or permit any rights attaching to the
Mortgaged Property to be varied or abrogated;

 

(b)                                 cause or permit any of the Mortgaged
Property to be consolidated, sub-divided or converted or the capital of the
Company to be re-organised, exchanged or repaid; or

 

(c)                                  cause or permit anything to be done which
may depreciate, jeopardise or otherwise prejudice the value of the security
hereby given.

 

6.7                               The Mortgagor hereby covenants that during the
Security Period it will remain the legal and beneficial owner of the Mortgaged
Property (subject to the Security Interests hereby created) and that it will not
(other than as permitted by the Loan Documents):

 

(a)                                 create or suffer the creation of any
Security Interests (other than those created by this Mortgage) or any other
interest on or in respect of the whole or any part of the Mortgaged Property or
any of its interest therein;

 

(b)                                 sell, assign, transfer or otherwise dispose
of any of its interest in the Mortgaged Property without the prior consent in
writing of the Administrative Agent; or

 

(c)                                  permit the Register of Members to be
maintained outside of the Cayman Islands or by a service provider other than the
person to whom the letter of instructions in Schedule 3 has been given (unless
in the later case, the Mortgagor has provided a new letter of instructions
substantially in the form of Schedule 3 by the new service provider).

 

6.8                               The Mortgagor shall remain liable to perform
all the obligations assumed by it in relation to the Mortgaged Property and the
Administrative Agent shall be under no obligation of any kind

 

9

--------------------------------------------------------------------------------


 

whatsoever in respect thereof or be under any liability whatsoever in the event
of any failure by the Mortgagor to perform its obligations in respect thereof.

 

6.9                               The Mortgagor shall ensure that it shall not,
without the prior written consent of the Administrative Agent, use its voting
rights to permit the Company to amend its memorandum or articles of association
in a way which could be expected to adversely affect the interests of the
Administrative Agent or any of the Secured Parties.

 

6.10                        The Mortgagor shall procure that the Company shall
not:

 

(a)                                 create or permit to subsist any Security
Interest upon the whole or any part of its assets, except as permitted by the
Loan Documents;

 

(b)                                 register any transfer of the Mortgaged
Shares to any person (except to the Administrative Agent or its nominees
pursuant to the provisions of this Mortgage);

 

(c)                                  issue any replacement share certificates in
respect of any of the Mortgaged Shares;

 

(d)                                 continue its existence under the laws of any
jurisdiction other than the Cayman Islands;

 

(e)                                  do anything which might result in the
Company being struck off the register as an exempted company;

 

(f)                                   issue, allot or grant warrants or options
with respect to any additional shares;

 

(g)                                  exercise any rights of forfeiture over any
of the Mortgaged Shares; or

 

(h)                                 purchase, redeem, otherwise acquire, cancel,
sub-divide, amalgamate, reclassify or otherwise restructure any of the Mortgaged
Property,

 

during the Security Period without the prior written consent of the
Administrative Agent.

 

6.11                        The Mortgagor shall procure that the Company shall
irrevocably consent to any transfer of the Mortgaged Shares by the
Administrative Agent or its nominee to any other person pursuant to the exercise
of the Administrative Agent’s rights under this Mortgage.

 

6.12                        The Mortgagor shall not, without the prior written
consent of the Administrative Agent, participate in any vote concerning a
members’ liquidation or compromise pursuant to the Companies Law.

 

7.                                      ENFORCEMENT OF SECURITY

 

7.1                               At any time after the occurrence of an Event
of Default or if a demand is made for the payment of the Secured Obligations,
the security hereby constituted shall become immediately enforceable and the
rights of enforcement of the Administrative Agent under this Mortgage shall be
immediately exercisable upon and at any time thereafter and, without prejudice
to the generality of the foregoing, the Administrative Agent without further
notice to the Mortgagor may, whether acting on its own behalf or through a
receiver or agent:

 

(a)                                 solely and exclusively exercise all voting
and/or consensual powers pertaining to the Mortgaged Property or any part
thereof and may exercise such powers in such manner as the Administrative Agent
may think fit;

 

(b)                                 date and present to the Company or any other
person any undated documents provided to it pursuant to Clause 4 or any other
provision of this Mortgage;

 

10

--------------------------------------------------------------------------------


 

(c)                                  receive and retain all dividends, interest
or other moneys or assets accruing on or in respect of the Mortgaged Property or
any part thereof, such dividends, interest or other moneys or assets to be held
by the Administrative Agent, as additional security mortgaged and charged under
and subject to the terms of this Mortgage and any such dividends, interest and
other moneys or assets received by the Mortgagor after such time shall be held
in trust by the Mortgagor for the Administrative Agent and paid or transferred
to the Administrative Agent on demand;

 

(d)                                 take possession of, get in, assign,
exchange, sell, transfer, grant options over or otherwise dispose of the
Mortgaged Property or any part thereof at such place and in such manner and at
such price or prices as the Administrative Agent may deem fit, and thereupon the
Administrative Agent shall have the right to deliver, assign and transfer in
accordance therewith the Mortgaged Property so sold, transferred, granted
options over or otherwise disposed of including by way of changing the ownership
of the Mortgaged Shares as shown on the Register of Members;

 

(e)                                  borrow or raise money either unsecured or
on the security of the Mortgaged Property (either in priority to the Mortgage or
otherwise);

 

(f)                                   settle, adjust, refer to arbitration,
compromise and arrange any claims, accounts, disputes, questions and demands
with or by any person who is or claims to be a creditor of the Mortgagor or
relating to the Mortgaged Property;

 

(g)                                  bring, prosecute, enforce, defend and
abandon actions, suits and proceedings in relation to the Mortgaged Property or
any business of the Mortgagor;

 

(h)                                 redeem any security (whether or not having
priority to the Mortgage) over the Mortgaged Property and to settle the accounts
of any person with an interest in the Mortgaged Property;

 

(i)                                     exercise and do (or permit the Mortgagor
or any nominee of the Mortgagor to exercise and do) all such rights and things
as the Administrative Agent would be capable of exercising or doing if it were
the absolute beneficial owner of the Mortgaged Property;

 

(j)                                    do anything else it may think fit for the
realisation of the Mortgaged Property or incidental to the exercise of any of
the rights conferred on the Administrative Agent under or by virtue of any
document to which the Mortgagor is party; and

 

(k)                                 exercise all rights and remedies afforded to
it under this Mortgage and applicable law.

 

7.2                               The Administrative Agent shall not be obliged
to make any enquiry as to the nature or sufficiency of any payment received by
it under this Mortgage or to make any claim or to take any action to collect any
moneys assigned by this Mortgage or to enforce any rights or benefits assigned
to the Administrative Agent by this Mortgage or to which the Administrative
Agent may at any time be entitled hereunder.

 

7.3                               Upon any sale of the Mortgaged Property or any
part thereof by the Administrative Agent, the purchaser shall not be bound to
see or enquire whether the Administrative Agent’s power of sale has become
exercisable in the manner provided in this Mortgage and the sale shall be deemed
to be within the power of the Administrative Agent, and the receipt of the
Administrative Agent for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor.

 

11

--------------------------------------------------------------------------------


 

7.4                               Any money received or realised by the
Administrative Agent under the powers conferred by this Mortgage shall be paid
or applied in a manner consistent with Section 6.02 of the U.S. Security
Agreement.

 

7.5                               During the Security Period, the Administrative
Agent may refrain from applying or enforcing any other moneys, security or
rights held by it in respect of the Secured Obligations or may apply and enforce
such moneys, security or rights in such manner and in such order as it shall
decide in its unfettered discretion.

 

7.6                               Neither the Administrative Agent nor its
agents, managers, officers, employees, delegates and advisers shall be liable
for any claim, demand, liability, loss, damage, cost or expense incurred or
arising in connection with the exercise or purported exercise of any rights,
powers and discretions hereunder in the absence of dishonesty or wilful default.

 

7.7                               The Administrative Agent shall not, by reason
of the taking of possession of the whole or any part of the Mortgaged Property
or any part thereof, be liable to account as mortgagee-in-possession or for
anything except actual receipts or be liable for any loss upon realisation or
for any default or omission for which an Administrative Agent-in-possession
might be liable.

 

8.                                      APPOINTMENT OF A RECEIVER

 

8.1                               At any time after:

 

(a)                                 the occurrence of an Event of Default; or

 

(b)                                 a request has been made by the Mortgagor to
the Administrative Agent for the appointment of a receiver over its assets or in
respect of the Mortgagor,

 

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Administrative Agent may (unless precluded by law) appoint in
writing any person or persons to be a receiver or receiver and manager of all or
any part of the Mortgaged Property as the Administrative Agent may choose in its
entire discretion.

 

8.2                               Where more than one receiver is appointed, the
appointees shall have power to act jointly or separately unless the
Administrative Agent shall specify to the contrary.

 

8.3                               The Administrative Agent may from time to time
determine the remuneration of a receiver.

 

8.4                               The Administrative Agent may remove a receiver
from all or any of the Mortgaged Property of which he is the receiver and after
the receiver has vacated office or ceased to act in respect of any of the
Mortgaged Property, appoint a further receiver over all or any of the Mortgaged
Property in respect of which he shall have ceased to act.

 

8.5                               Such an appointment of a receiver shall not
preclude:

 

(a)                                 the Administrative Agent from making any
subsequent appointment of a receiver over all or any Mortgaged Property over
which a receiver has not previously been appointed or has ceased to act; or

 

(b)                                 the appointment of an additional receiver to
act while the first receiver continues to act.

 

8.6                               The receiver shall be the agent of the
Mortgagor (which shall be solely liable for his acts, defaults and remuneration)
unless and until the Mortgagor is placed into liquidation, after which time he
shall act as principal. The receiver shall not at any time become the agent of
the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

9.                                      POWERS OF A RECEIVER

 

9.1                               In addition to those powers conferred by law,
a receiver shall have and be entitled to exercise in relation to the Mortgagor
all the powers set forth below:

 

(a)                                 to exercise all rights of the Administrative
Agent under or pursuant to this Mortgage, including all voting and other rights
attaching to the Mortgaged Property;

 

(b)                                 to make any arrangement or compromise with
others as he shall think fit;

 

(c)                                  to appoint managers, officers and agents
for the above purposes at such remuneration as the receiver may determine;

 

(d)                                 to redeem any prior encumbrance and settle
and pass the accounts of the encumbrancer and any accounts so settled and passed
shall (subject to any manifest error) be conclusive and binding on the Mortgagor
and the money so paid shall be deemed an expense properly incurred by the
receiver;

 

(e)                                  to pay the proper administrative charges in
respect of time spent by its agents and employees in dealing with matters raised
by the receiver or relating to the receivership of the Mortgagor; and

 

(f)                                   to do all such other acts and things as
may be considered by the receiver to be incidental or conducive to any of the
above matters or powers or otherwise incidental or conducive to the
preservation, improvement or realisation of the Mortgaged Property or the value
thereof.

 

10.                               FURTHER ASSURANCES

 

10.1                        The Mortgagor shall at its own expense promptly do
all such acts or execute all such documents (including assignments, transfers,
mortgages, charges, notices and instructions) as the Administrative Agent may
reasonably specify and in such form as the Administrative Agent may reasonably
require in order to:

 

(a)                                 perfect or protect the security created or
intended to be created under or evidenced by this Mortgage (which may include
the execution of a charge, assignment or other security over all or any of the
assets which are, or are intended to be, the subject of this Mortgage) or for
the exercise of any rights, powers and remedies of the Administrative Agent
provided by or pursuant to this Mortgage, the Loan Documents or by law; or

 

(b)                                 following an Event of Default, facilitate
the realisation of the assets which are, or are intended to be, the subject of
this Mortgage.

 

10.2                        Without limiting the other provisions of this
Mortgage, the Mortgagor shall at its own expense take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any security conferred or intended to be conferred on the Administrative
Agent by or pursuant to this Mortgage.

 

11.                               INDEMNITIES

 

11.1                        The Mortgagor will indemnify and save harmless the
Administrative Agent, any receiver and each agent or attorney appointed under or
pursuant to this Mortgage from and against any and all reasonable expenses,
claims, liabilities, losses, taxes, costs, duties, fees and charges suffered,

 

13

--------------------------------------------------------------------------------


 

incurred or made by the Administrative Agent or such agent or attorney other
than as a result of the gross negligence or wilful default of the Mortgagee:

 

(a)                                 in the exercise or purported exercise of any
rights, powers or discretions vested in them pursuant to this Mortgage;

 

(b)                                 in the preservation or enforcement of the
Administrative Agent’s rights under this Mortgage or the priority thereof;

 

(c)                                  on the release of any part of the Mortgaged
Property from the security created by this Mortgage; or

 

(d)                                 arising out of any breach by the Mortgagor
of any term of this Mortgage,

 

and the Administrative Agent or such receiver, agent or attorney may retain and
pay all sums in respect of the same amout of money received under the powers
conferred by this Mortgage.  All amounts suffered, incurred or paid by the
Administrative Agent or such receiver, agent or attorney or any of them shall be
recoverable on a full indemnity basis provided that nothing in this Clause 11.1
shall require the Mortgagor to indemnify and save harmless the Administrative
Agent from and against any expenses, claims, liabilities, losses, taxes, costs,
duties, fees and charges suffered, incurred or made by the Administrative Agent
as a result of the Administrative Agent’s dishonesty or wilful default.

 

11.2                        If, under any applicable law or regulation, and
whether pursuant to a judgment being made or registered against the Mortgagor or
the bankruptcy or liquidation of the Mortgagor or for any other reason any
payment under or in connection with this Mortgage is made or fails to be
satisfied in a currency (the “Payment Currency”) other than the currency in
which such payment is due under or in connection with this Mortgage (the
“Contractual Currency”), then to the extent that the amount of such payment
actually received by the Administrative Agent when converted into the
Contractual Currency at the rate of exchange, falls short of the amount due
under or in connection with this Mortgage, the Mortgagor, as a separate and
independent obligation, shall indemnify and hold harmless the Administrative
Agent against the amount of such shortfall.  For the purposes of this
Clause 11.2, “rate of exchange” means the rate at which the Administrative Agent
is able on or about the date of such payment to purchase the Contractual
Currency with the Payment Currency and shall take into account any premium and
other costs of exchange with respect thereto.

 

12.                               POWER OF ATTORNEY

 

12.1                        The Mortgagor, by way of security and in order more
fully to secure the performance of its obligations hereunder, hereby irrevocably
appoints the Administrative Agent and the persons deriving title under it
(including, but without any limitation, any receiver) jointly and also severally
(with full power of substitution and delegation) to be its attorney-in-fact:

 

(a)                                 to execute and complete in favour of the
Administrative Agent or its nominees or of any purchaser any documents which the
Administrative Agent may from time to time require for perfecting the
Administrative Agent’s title to, for vesting any of the assets and property
hereby mortgaged, or charged in the Administrative Agent or its nominees or in
any purchaser or for any of the purposes contemplated in Clause 7.1 hereof;

 

(b)                                 after the occurrence of an Event of Default,
to give effectual discharges for payments, to take and institute on non-payment
(if the Administrative Agent in its sole discretion so decides) all steps and
proceedings in the name of the Mortgagor or of the Administrative Agent for the
recovery of such moneys, property and assets hereby mortgaged or charged;

 

14

--------------------------------------------------------------------------------


 

(c)                                  after the declaration by the Administrative
Agent of an Event of Default, to agree accounts and make allowances and give
time or other indulgence to any surety or other person liable;

 

(d)                                 so as to enable the Administrative Agent to
carry out in the name of the Mortgagor any obligation imposed on the Mortgagor
by this Mortgage (including the execution and delivery of any deeds, charges,
assignments or other security and any transfers of the Mortgaged Property and
the exercise of all the Mortgagor’s rights and discretions in relation to the
Mortgaged Property);

 

(e)                                  so as to enable the Administrative Agent
and any receiver or other person to exercise, or delegate the exercise of, any
of the rights, powers and authorities conferred on them by or pursuant to this
Mortgage or by law (including, after the occurrence of an Event of Default, the
exercise of any right of a legal and beneficial owner of the Mortgaged
Property), and

 

(f)                                   generally for it and in its name and on
its behalf and as its act and deed or otherwise execute, seal and deliver and
otherwise perfect and do any such legal assignments and other assurances,
charges, authorities and documents over the moneys, property and assets hereby
charged, and all such deeds, instruments, acts and things which may be required
for the full exercise of all or any of the powers conferred or which may be
deemed proper on or in connection with any of the purposes aforesaid.

 

12.2                        The power hereby conferred shall be a general power
of attorney and the Mortgagor hereby ratifies and confirms and agrees to ratify
and confirm any instrument, act or thing which any attorney appointed pursuant
hereto may execute or do.  In relation to the power referred to herein, the
exercise by the Administrative Agent of such power shall be conclusive evidence
of its right to exercise the same.

 

13.                               EXPENSES

 

13.1                        The Mortgagor shall pay to the Administrative Agent
on demand all reasonable costs, fees and expenses (including, but not limited
to, properly incurred legal fees and expenses) and taxes thereon incurred by the
Administrative Agent or for which the Administrative Agent may become liable in
connection with:

 

(a)                                 the negotiation, preparation and execution
of this Mortgage;

 

(b)                                 the preserving or enforcing of, or
attempting to preserve or enforce, any of its rights under this Mortgage or the
priority hereof;

 

(c)                                  any variation of, or amendment or
supplement to, any of the terms of this Mortgage; or

 

(d)                                 any consent or waiver required from the
Administrative Agent in relation to this Mortgage,

 

and in the case referred to in Clauses 13.1(c) and 13.1(d), regardless of
whether the same is actually implemented, completed or granted, as the case may
be.

 

13.2                        The Mortgagor shall pay promptly all registration,
stamp, documentary and other like duties and taxes to which this Mortgage may be
subject or give rise and shall indemnify the Administrative Agent on demand
against any and all liabilities with respect to or resulting from any delay or
omission on the part of the Mortgagor to pay any such duties or taxes.

 

15

--------------------------------------------------------------------------------


 

14.                               RELEASE

 

14.1                        Subject to Clause 14.2, when all the Loan Document
Obligations have been paid in full in cash, the Commitments have expired or been
terminated, all Letters of Credit shall have expired or been terminated (or
otherwise provided for in a manner satisfactory to the applicable Issuing Bank),
the Administrative Agent shall (at the request and cost of the Mortgagor)
execute such documents and do all such reasonable acts as may be necessary to
release the Mortgaged Property from the security constituted by this Mortgage. 
Such release shall not prejudice the rights of the Administrative Agent under
Clause 11.

 

14.2                        If the Administrative Agent considers in good faith
that any amount received in payment or purported payment of the Secured
Obligations (whether received from or paid by the Borrower, any Other Guarantor
or any other relevant person) is capable of being avoided or reduced by virtue
of any insolvency or other similar laws:

 

(a)                                 the liability of the Mortgagor under this
Mortgage and the security constituted by this Mortgage shall continue and such
amount shall not be considered to have been irrevocably paid; and

 

(b)                                 the Administrative Agent may keep any
security held by it in respect of the Mortgagor’s liability under the Loan
Documents in order to protect the Secured Parties against any possible claim
under insolvency law for up to six years after all Secured Obligations have been
satisfied.  If a claim is made against a Secured Party within that period,
the Administrative Agent may keep the security until that claim has finally been
dealt with.

 

15.                               NOTICES

 

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be provided in accordance with
Section 9.01 of the Credit Agreement (with any notice to the Mortgagor prior to
the Transaction Time to be delivered care of the Borrower).

 

16.                               ASSIGNMENTS

 

16.1                        This Mortgage shall be binding upon and shall enure
to the benefit of the Mortgagor, the Administrative Agent and each of their
respective successors and (subject to clauses 16.2 and 16.3) assigns and
references in this Mortgage to any of them shall be construed accordingly.

 

16.2                        The Mortgagor may not assign or transfer all or any
part of its rights and/or obligations under this Mortgage.

 

17.                               ADMINISTRATIVE AGENT

 

17.1                        The Administrative Agent holds the benefit of this
Mortgage (and any other security created in its favour pursuant to this
Mortgage) as agent for and on behalf of the Secured Parties pursuant to the
terms of the Credit Agreement.  The retirement of the person for the time being
acting as Administrative Agent and the appointment of a successor shall be
effected in the manner provided for in the Credit Agreement.

 

17.2                        Nothing in this Mortgage shall constitute or be
deemed to constitute a partnership between any of the Secured Parties and the
Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

18.                               SET-OFF

 

18.1                        The Mortgagor authorises the Administrative Agent
(but the Administrative Agent shall not be obliged to exercise such right),
after the occurrence of an Event of Default to set off against the Secured
Obligations any amount or other obligation (contingent or otherwise) owing by
the Administrative Agent to the Mortgagor.

 

19.                               SUBSEQUENT SECURITY INTERESTS

 

19.1                        If the Administrative Agent at any time receives or
is deemed to have received notice of any subsequent Security Interest affecting
all or any part of the Mortgaged Property or any assignment or transfer of the
Mortgaged Property which is prohibited by the terms of this Mortgage, all
payments thereafter by or on behalf of the Mortgagor to the Administrative Agent
shall be treated as having been credited to a new account of the Mortgagor and
not as having been applied in reduction of the Secured Obligations as at the
time when the Administrative Agent received such notice.

 

20.                               MISCELLANEOUS

 

20.1                        The Administrative Agent, at any time and from time
to time, may delegate by power of attorney or in any other manner to any person
or persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Administrative Agent under this Mortgage in
relation to the Mortgaged Property or any part thereof.  Any such delegation may
be made upon such terms and be subject to such regulations as the Administrative
Agent may think fit.  The Administrative Agent shall not be in any way liable or
responsible to the Mortgagor for any loss or damage arising from any act,
default, omission or misconduct on the part of any such delegate provided the
Administrative Agent has acted reasonably in selecting such delegate.

 

20.2                        If any of the clauses, conditions, covenants or
restrictions (the “Provision”) of this Mortgage or any deed or document
emanating from it shall be found to be void but would be valid if some part
thereof were deleted or modified, then the Provision shall apply with such
deletion or modification as may be necessary to make it valid and effective.

 

20.3                        This Mortgage (together with any documents referred
to herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

20.4                        Each document, instrument, statement, report, notice
or other communication delivered in connection with this Mortgage shall be in
English or where not in English shall be accompanied by a certified English
translation which translation shall with respect to all documents of a
contractual nature and all certificates and notices to be delivered hereunder be
the governing version and upon which in all cases the Administrative Agent and
the Secured Parties shall be entitled to rely.

 

20.5                        This Mortgage may be executed in counterparts each
of which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

20.6                        The parties intend that this Mortgage take effect as
a deed notwithstanding the fact that the Administrative Agent may only execute
it under hand.

 

21.                               LAW AND JURISDICTION

 

21.1                        This Mortgage shall be governed by and construed in
accordance with the laws of the Cayman Islands and the Parties hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of the
Cayman Islands, provided that nothing in this clause shall affect the right of
the Administrative Agent to serve process in any manner permitted by law or
limit the right of the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent to take proceedings with respect to this Mortgage against
the Mortgagor in any jurisdiction nor shall the taking of proceedings with
respect to this Mortgage in any jurisdiction preclude the Administrative Agent
from taking proceedings with respect to this Mortgage in any other jurisdiction,
whether concurrently or not.

 

18

--------------------------------------------------------------------------------

 


 

IN WITNESS whereof this Equitable Share Mortgage has been entered into by the
parties and executed as a deed on the day and the year first before written.

 

 

GIVEN under the Common Seal of

)

SEAGATE TECHNOLOGY PLC

)

in the presence of:

)

 

 

 

 

 

/s/ Kenneth M. Massaroni

 

Kenneth M. Massaroni

 

Director

 

 

 

 

 

/s/ Patrick J. O’Malley III

 

Patrick J. O’Malley III

 

Director

 

 

 

 

in the presence of:

 

 

 

 

 

/s/ Saralyn D. Brown

 

Signature of Witness

 

 

 

Name:

Saralyn D. Brown

 

 

 

 

Address:

920 Disc Drive, Scotts Valley, CA 95066

 

 

 

 

Occupation:

Executive Assistant

 

 

 

[Signature Page to Mortgage of Shares in Seagate Technology]

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by JPMORGAN CHASE BANK, N.A.:

 

)

/s/ Sharon Bazbaz

 

 

)

Duly Authorised Signatory

 

 

)

 

 

 

)

Sharon Bazbaz

 

 

)

Vice President

 

 

in the presence of:

 

 

 

 

 

/s/ Anne Marie Pellegrino

 

Signature of Witness

 

 

 

Name:

Anne Marie Pellegrino

 

 

 

 

Address:

JPMorgan Chase Bank, NA, 383 Madison Ave, New York, NY 10179

 

 

 

 

Occupation:

Administrative Assistant

 

 

 

[Signature Page to Mortgage of Shares in Seagate Technology]

 

--------------------------------------------------------------------------------


 

SEAGATE TECHNOLOGY

 

(THE “COMPANY”)

 

SHARE TRANSFER CERTIFICATE

 

[LEFT UNDATED]

 

SHARE TRANSFER CERTIFICATE
DATED                                                    

 

Seagate Technology plc (the “Transferor”) does hereby transfer to
                                                               (the
“Transferee”) [ ] shares in the capital of the Company (the “Shares”) of a par
value of                each.

 

 

SIGNED by the Transferor by:

)

 

 

)

Duly Authorised Signatory

 

)

 

 

)

Name:

 

 

)

 

 

 

)

Title:

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

21

--------------------------------------------------------------------------------


 

And I/we do hereby agree to take the Shares.

 

 

SIGNED by the Transferee by:

)

 

 

)

Duly Authorised Signatory

 

)

 

 

)

Name:

 

 

)

 

 

 

)

Title:

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

22

--------------------------------------------------------------------------------


 

Schedule 2

 

IRREVOCABLE APPOINTMENT OF PROXY

 

SEAGATE TECHNOLOGY

(THE “COMPANY”)

 

The undersigned being the legal and beneficial owner of all of the issued and
outstanding shares of US$0.00001 par value each (the “Shares”) in the Company,
an exempted company incorporated with limited liability in the Cayman Islands
hereby irrevocably, with respect to the Company:

 

1.                                      makes, constitutes and appoints JPMORGAN
CHASE BANK, N.A. (the “Proxy”) as the irrevocable proxy of the undersigned with
full power to appoint a nominee or nominees to act hereunder from time to time
and to have all other rights and entitlements of an “Irrevocable Proxy (as such
term is defined in the Articles of Association of the Company) under the
Articles of Association of the Company, including to vote the Shares and all
other shares in the Company from time to time legally owned by the undersigned
(the “Shares”) registered in its name at all general meetings of shareholders of
the Company with the same force and effect as the undersigned might or could do
and to requisition and convene a meeting or meetings of the shareholders of the
Company for the purpose of considering any resolution of the members of the
Company in respect of any proposal to amend the Memorandum of Association and/or
the Articles of Association with respect to those provisions inserted pursuant
to a Special Resolution of the Company passed on or about the Transaction Time
(as defined in the Mortgage) (the “Reserved Matter”);

 

2.                                      makes, constitutes and appoints the
Proxy as the true and lawful attorney-in-fact of the undersigned to approve,
complete, amend, execute and deliver any resolution in writing concerning any
Reserved Matter or sign any approval in writing concerning any Reserved Matter
as contemplated in the Articles of Association of the Company in the name of and
on behalf of the undersigned, and the undersigned hereby ratifies and confirms
all that the said Proxy or its nominee or nominees shall do or cause to be done
by virtue hereof.

 

The Shares are the subject of a mortgage (the “Mortgage”) dated 1 March 2010,
between the Proxy and Seagate Technology plc as mortgagor.

 

The power of attorney hereby granted is granted irrevocably for full value as
part of the security constituted hereby to secure proprietary interests of and
the performance of obligations owed to JPMorgan Chase Bank, N.A. within the
meaning of the Powers of Attorney Law (1996 Revision) of the Cayman Islands and
the undersigned hereby acknowledges the same.

 

The power of attorney granted hereunder (and the appointment of the Proxy as
irrevocable proxy of the undersigned) shall be governed by and construed in
accordance with the laws of the Cayman Islands and shall be irrevocable until
the discharge and release of the Mortgage.

 

IN WITNESS whereof this Instrument is executed as a deed the day and year first
above written.

 

GIVEN under the Common Seal of

)

SEAGATE TECHNOLOGY PLC

)

in the presence of:

)

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

Director/Secretary*

 

23

--------------------------------------------------------------------------------


 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF LETTER OF INSTRUCTIONS TO REGISTERED OFFICE PROVIDER APPOINTING
INSTRUCTING PARTY

 

SEAGATE TECHNOLOGY

(THE “COMPANY”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

1 March 2010

 

MAPLES CORPORATE SERVICES LIMITED (“MCS”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

Dear Sirs

 

INSTRUCTIONS TO THE REGISTERED OFFICE PROVIDER APPOINTING INSTRUCTING PARTY

 

We hereby notify you that pursuant to a mortgage (the “Mortgage”) dated 1
March 2010 between JPMorgan Chase Bank, N.A. as administrative agent (the
“Administrative Agent” or “Mortgagee”) and Seagate Technology plc as mortgagor
(the “Mortgagor”), the Mortgagor has granted a security interest in favour of
the Mortgagee over all the shares standing in its name in the Company and all
other shares in the Company from time to time legally or beneficially owned by
the Mortgagor (the “Shares”).

 

We refer to the registered office agreement dated 1 January 2002 between MCS and
the Company (the “RO Agreement”) and hereby agree that such agreement shall be
deemed to be amended by the following. At any time after the Mortgagee notifies
you in writing that an Event of Default (as defined in the Mortgage) has
occurred you are hereby authorised and entitled to rely upon the instructions of
the Mortgagee to register the Mortgagee or its nominee (as the Mortgagee may
direct) as the registered holder of the Shares pursuant to the Mortgage and to
otherwise comply with any directions or instructions from the Mortgagee in
relation thereto.

 

Such authorisation and entitlement to rely upon the instructions of the
Mortgagee shall terminate upon the discharge and release of the Mortgage.

 

25

--------------------------------------------------------------------------------


 

Please confirm by countersigning below that you agree to such amendment of the
RO Agreement.

 

Yours faithfully

 

 

 

 

Authorised Signatory for and on behalf of the Company

 

 

Acknowledged and agreed.

 

 

 

 

Authorised Signatory for and on behalf of Maples Corporate Services Limited

 

26

--------------------------------------------------------------------------------

 